Name: 1999/514/EC: Commission Decision of 23 July 1999 setting the date on which dispatch from the United Kingdom of bovine products under the date-based export scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC (notified under document number C(1999) 2500)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  means of agricultural production;  Europe;  health
 Date Published: 1999-07-28

 Avis juridique important|31999D05141999/514/EC: Commission Decision of 23 July 1999 setting the date on which dispatch from the United Kingdom of bovine products under the date-based export scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC (notified under document number C(1999) 2500) Official Journal L 195 , 28/07/1999 P. 0042 - 0042COMMISSION DECISIONof 23 July 1999setting the date on which dispatch from the United Kingdom of bovine products under the date-based export scheme may commence by virtue of Article 6(5) of Council Decision 98/256/EC(notified under document number C(1999) 2500)(1999/514/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2),Having regard to Council Decision 98/256/EC of 16 March 1998 concerning emergency measures to protect against bovine spongiform encephalopathy, amending Decision 94/474/EC and repealing Decision 96/239/EC(3), as last amended by Commission Decision 98/692/EC(4), and in particular Article 6(5) thereof,(1) Whereas Article 6(5) of Decision 98/256/EC requires the Commission to set the date on which dispatch of products referred to in this Article may commence, after having carried out Community inspections and after having informed the Member States;(2) Whereas inspections carried out by the Commission services in the United Kingdom from 12 to 16 April 1999, in particular to assess the system of veterinary checks pursuant to Articles 6 and 7 and Annex III to Decision 98/256/EC, have shown that the conditions are complied with satisfactorily; whereas a follow-up inspection has been planned;(3) Whereas at the time of adoption of Decision 98/692/EC, the Commission undertook to present, in accordance with its normal practice for inspection reports, to the Member States convened in the Standing Veterinary Committee, the results of the inspection referred to in Article 6(5) and the consequences it draws from them; whereas this presentation has taken place; whereas therefore, the date is set at 1 August 1999,HAS ADOPTED THIS DECISION:Article 1The date referred to in Article 6(5) of Decision 98/256/EC shall be 1 August 1999.Article 2This Decision is addressed to the Member States.Done at Brussels, 23 July 1999.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 113, 15.4.1998, p. 32.(4) OJ L 328, 4.12.1998, p. 28.